DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 22, 24-36, 38, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (Pub. No. US 2008/0249569) in view of Barry (Pub. No. US 2011/0178559).
Regarding claims 21, 22, and 24-27, Waugh et al. discloses a method of using an implant 200 (figure 7), the method comprising: inserting an implant body 202 into an implanted position (paragraphs 0055 and 0056), the implant body having a top surface, a bottom surface, and a front face 212; securing first and second bone screws 206 into adjacent bodies of bone (paragraph 0057), wherein the first and second bone screws 

    PNG
    media_image1.png
    612
    813
    media_image1.png
    Greyscale

Waugh discloses the claimed invention except wherein the method includes threadingly advancing the first and second bone screws within their respective bone screw bores until a first head of the first bone screw engages a first stop pin and a second head of the second bone screw engages a second stop pin, the first and second stop pins configured to limit advancement of the first and second bone screws, wherein the first stop pin is configured to engage only the head of the first bone screw and the second stop pin is configured to engage only the head of the second bone screw.  Waugh is silent regarding the specifics of the bone screw bores.
Barry discloses forming a flange to engage the head (56) of a bone screw (14) by using stop pins (54) in the analogous art of spinal implants and stabilizers (Fig. 6-
It would have been obvious to one having ordinary skill In the art at the time the invention was made to modify each of the bone screw bores of the implant body of Waugh to comprise a flange formed by stop pins which engage only the head of the respective bone screw, as taught by Barry in order to capture only the head of the bone screw within the screw bore of the implant body** and to secure the bone screw within the body.
**The Office submits that the claim language of the stop pin "configured to only engage a head of the bone screw” is being interpreted as the only part of the bone screw that the stop pin is configured to engage is the head. Clearly, based on Applicant's disclosure and previous claim limitation of "disposed within the body", the stop pin also engages the body of the implant as said pin is held within the body of the implant.
The modification of both bone screw bores of Waugh with pins to form flanges as taught by Barry would result in a method wherein the first and second bone screws are threadingly advanced within their respective bores until their heads engage a respective stop pin to limit advancement of the first and second bone screws through the body.
Regarding claims 28-34, Waugh et al. discloses an implant 200 comprising: an implant body 202 having a top surface, a bottom surface, and a front face 212 (figure 7); a first bone screw bore 214 extending from at least one of the front face and the top 
Waugh et al. discloses the claimed invention except wherein the implant comprises a first stop pin disposed within the implant body and configured to engage only a head of a first bone screw to limit threading advancement of the first bone screw within the first bone screw bore; and a second stop pin disposed within the body and configured to engage only a head of a second bone screw to limit threading advancement of the second bone screw within the second bone screw bore.
Barry discloses forming a flange to engage the head (56) of a bone screw (14) by using stop pins (54) in the analogous art of spinal implants and stabilizers (Fig. 6-
It would have been obvious to one having ordinary skill In the art at the time the invention was made to modify each of the bone screw bores of the implant body of Waugh to comprise a flange formed by stop pins as taught by Barry in order to capture only the head of the bone screw within the screw bore of the implant body** and to secure the bone screw within the body.
**The Office submits that the claim language of the stop pin "configured to only engage a head of the bone screw” is being interpreted as the only part of the bone screw that the stop pin is configured to engage is the head. Clearly, based on Applicant's disclosure and previous claim limitation of "disposed within the body", the stop pin also engages the body of the implant as said pin is held within the body of the implant.
The modification of both bone screw bores of Waugh with pins to form flanges as taught by Barry would result in first and second stop pins disposed within the body and configured to engage only a head of the first and second bone screws, respectively, during rotation of the first and second bone screw within the first and second bone screw bores to limit threading advancement of the first and second bone screws through the body.
It is noted that the combination of Waugh et al. and Barry et al. still fails to disclose wherein the first stop pin is received within a first stop pin bore extending from 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the first stop pin to be received within a first stop pin bore extending from the bottom surface and for the second stop pin to be received within a second stop pin bore extending from the top surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 35, 36, 39, and 40, Waugh et al. discloses a method of using an implant 200 (figure 7; paragraphs 0055 and 0056), the method comprising: inserting an implant body 202 into an implanted position (figure 2; paragraphs 0055 and 0056), the implant body 202 having a top surface, a bottom surface, and a front face 212 (figure 7); securing first and second bone screws 206 into adjacent bodies of bone (paragraph 0057), wherein the first and second bone screws 206 extend through first and second bone screw bores 214 in the implant body 202 (figure 7), wherein securing the first and second bone screws 206 includes threadingly advancing the first and second bone screws 206 within the implant body (figure 7; paragraph 0057). 4829-3920-3721.1Atty. Dkt. No. 053349-0326  The method further comprises securing a plate 204 within a recess formed in the front face to at least partially extend over the first and second bone screw bores 214 to prevent the bone screws 206 from backing out of the bone screw bores 214 (figure 7; paragraph 0042).  Securing the plate 204 within the recess includes positioning the plate to be flush with or below the front face of the implant body 202 (figure 7).  Securing the plate 
Waugh et al. discloses the claimed invention except wherein securing the first and second bone screws includes threadingly advancing the first bone screw until a first head of the first bone screw engages a first stop pin provided within the implant body, and threadingly advancing the second bone screw until a second head of the second bone screw engages a second stop pin provided within the implant body; wherein the first stop pin is configured to engage a head of the first bone screw and the second stop pin extends in a non-parallel fashion relative to the first stop pin and is configured to engage a head of the second bone screw.  
Barry teaches forming a flange to engage the head (56) of a bone screw (14) by using stop pins (54) in the analogous art of spinal implants and stabilizers (Fig. 6-8). Barry teaches extending the pins (54) through the sidewalls of the implant body which receives the bone screw such that they protrude into the screw bore at a distance wider than the shank of the screw but narrower than the head of the screw to hold the screw and the implant body together [0083] (Fig. 6-8).
It would have been obvious to one having ordinary skill In the art at the time the invention was made to modify each of the bone screw bores of the implant body of Waugh to comprise a flange formed by stop pins as taught by Barry in order to capture the head of the bone screw within the screw bore of the implant body** and to secure the bone screw within the body. 
The modification of both bone screw bores of Waugh with pins to form flanges as taught by Barry would result in first and second stop pins disposed within the body and 
Regarding claim 38, Waugh et al. discloses the claimed invention except wherein the plate includes first and second apertures providing access to the first and second bone screws when the plate is secured within the recess.
However, in the embodiment of figures 9-11, Waugh et al. teaches wherein a plate 304 includes several apertures 334 providing access to the first and second bone screws when the plate is secured to the implant body 302 for the purpose of allowing the operating physician to view the bone screws (paragraph 0046).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the plate disclosed in figures 7 and 8 of Waugh to include at least first and second apertures providing access to the first and second bone screws when the plate is secured within the recess, as taught by Waugh et al. figures 9-11, for the purpose of allowing the operating physician to view the bone screws after the plate has been affixed to the body.
Claims 23 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (Pub. No. US 2008/0249569 A1) in view of Barry (Pub. No. US 2011/0178559) and further in view of McDonough et al. (Pub. No. US 2010/145459 A1).

McDonough teaches wherein the one or more bone screws can be adjusted after the plate is received in the cutout (paragraph 0085) in order to achieve optimal implant placement.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Waugh et al. to further comprise adjusting at least one of the first and second bone screws while the plate is received in the cutout, as taught by McDonough et al., in order to achieve optimal implant placement.  It is noted that while McDonough et al. teaches rotating the plate in order to gain access to the screw heads, Waugh et al. discloses a plate which already provides access to the screw heads, so no rotation or plate removal is required.  McDonough is used to simply teach a method comprising the step of adjusting a screw after the plate has been attached to the implant.
Response to Arguments
Applicant’s arguments regarding the Barry reference are not persuasive.  Applicant argues that Barry teaches away from the subject matter of claim 21 where bone screws are threadingly advanced within bone screw bores while engaging stop pins because Barry is directed to a uniplanar bone anchor system.  Applicant argues 
Applicant argues that the fasteners in Barry are first installed into a desired position and then the saddles 12 are placed in the desired position over the fasteners, and such a teaching would not work in combination with Waugh.  However, the rejection of the claims over Waugh in view of Barry only relies upon the teaching of Barry that pins can be placed across a bone screw bore in order to form a flange which retains the head of the bone screw.  The device of Barry can still function as intended with the added pins.  The question is not whether all of the teachings of the modifying reference can be applied to the primary reference, but whether the teaching of the secondary reference can be applied to the primary reference without destroying the intended use of the primary reference.  The pins of Barry can be placed across the bores of Waugh while allowing the fasteners of Waugh to rotate within the bore until they abut the pins.     
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773